Moyer, C.J.,
dissenting.
{¶ 14} I believe that the totality of circumstances revealed on this record warrants the imposition of an indefinite suspension rather than a two-year fixed-term suspension. Those circumstances include repeated instances of the neglect of legal matters entrusted to respondent, albeit involving only one client. In addition, the board found that respondent had engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation.
{¶ 15} This court has deemed an indefinite suspension from the practice of law to be “ ‘especially fitting * * * where neglect of a legal matter is coupled with a failure to cooperate in the ensuring disciplinary investigation.’ ” Disciplinary Counsel v. Boylan (1999), 85 Ohio St.3d 115,117, 707 N.E.2d 465, quoting Warren *418Cty. Bar Assn. v. Lieser (1997), 79 Ohio St.3d 488, 490, 683 N.E.2d 1148. We have not confined this sanction to cases involving neglect of the legal matters of multiple clients, as opposed to a single client. See Boylan, supra; Clermont Cty. Bar Assn. v. Compton (1999), 86 Ohio St.3d 542, 715 N.E.2d 1130.
David M. Paris, Ari H. Jaffe, and Ellen S. Mandell, for relator.
{¶ 16} Therefore, I respectfully dissent.
O’Connor, J., concurs in the foregoing opinion.